



Exhibit 10.2


FOURTH AMENDMENT TO
AMENDED AND RESTATED INVESTMENT MANAGEMENT AGREEMENT


THIS FOURTH AMENDMENT dated as of February 28, 2017, to the Amended and Restated
Investment Management Agreement (the “Agreement”) dated as of December 23, 2014,
is entered into between WHITE MOUNTAINS ADVISORS LLC, a limited liability
company organized under the laws of the state of Delaware (the “Advisor”) and
ONEBEACON INSURANCE GROUP, LTD., an exempted limited liability company organized
under the laws of Bermuda (the “Client”).
WHEREAS, Advisor and Client are parties (“Parties”) to the Agreement;
WHEREAS, pursuant to Section 18 of the Agreement, Advisor and Client desire to
modify certain terms of the Agreement; and
WHEREAS, pursuant to Section 17 of the Agreement, Advisor and Client desire to
update Schedule B to reflect the removal of certain Affiliated Companies and to
revise Section 16 to reflect the Client’s current address.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the Parties agree that the Agreement is
hereby amended as follows:
1.    Capitalized Terms. All capitalized terms used herein and not otherwise
defined shall have the meaning set forth in the Agreement.
2.    Amendments.
a.     Affiliated Companies. Schedule B is hereby deleted in its entirety and
replaced with the attached Schedule B.
b.      Notices. Section 16 of the Agreement is hereby deleted in its entirety
and replaced with the following:


“16. Notices. All notices and instructions with respect to securities
transactions or any other matters contemplated by this Agreement shall be deemed
duly given when actually received by the intended party in writing, via
facsimile, or e-mail or by first-class mail to the following addresses: (a) if
to the Advisor, at its address set for above, Attention: Chief Financial
Officer, if by facsimile to 203.458.0754 and if by e-mail,
mplourde@whitemountainsadvisors.com or (b) if to the Client or any Affiliated
Company, at 605 Highway 169 North, Suite 800, Plymouth, MN 55441, Attention:
Chief Financial Officer, if by facsimile to 888.340.6383, and if by e-mail,
pmcdonough@onebeacon.com. Any of the Advisor, the Client or an Affiliated
Company may change its physical address, facsimile number or e-mail address or
specify a different manner of addressing itself by giving notice of such change
in writing to the other party.”







--------------------------------------------------------------------------------





3.    Ratification. Except as expressly modified by this Amendment, the
Agreement is hereby ratified and confirmed in full force and effect.


4.    Modifications. Except as expressly modified by this Amendment, the
Agreement is hereby ratified and confirmed in full force and effect.


5.    Counterparts. This Amendment may be executed in any number of
counterparts, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written.


WHITE MOUNTAINS ADVISORS LLC        ONEBEACON INSURANCE GOUP, LTD


By:     /s/ Kevin B. Crawford            By:     /s/ Sarah A. Kolar
Name:        Kevin B. Crawford            Name:        Sarah A. Kolar
Title:    Chief Operations Officer            Title: Secretary & Deputy General
Counsel















--------------------------------------------------------------------------------





SCHEDULE B
AFFILIATED COMPANIES


MILL SHARES HOLDINGS (BERMUDA) LTD.
WM BELVAUX (LUXEMBOURG) S.À R.L.
ONEBEACON INSURANCE GROUP LLC
ONEBEACON U.S. ENTERPRISES HOLDINGS, INC.
ONEBEACON U.S. FINANCIAL SERVICES, INC.
ONEBEACON U.S. HOLDINGS, INC.
ATLANTIC SPECIALTY INSURANCE COMPANY
HOMELAND INSURANCE COMPANY OF DELAWARE
HOMELAND INSURANCE COMPANY OF NEW YORK
OBI NATIONAL INSURANCE COMPANY
OBI AMERICA INSURANCE COMPANY
ONEBEACON SELECT INSURANCE COMPANY
ONEBEACON SPECIALTY INSURANCE COMPANY
SPLIT ROCK INSURANCE, LTD.





